Citation Nr: 0902563	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for spondylosis of the 
lumbar spine.

2.  Entitlement to service connection for bone spurs.

3.  Entitlement to service connection for osteoarthritis of 
the left hip.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1960. 

This appeal arises from an April 2004 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Montgomery Alabama.

In November 2008, the veteran and his brother appeared an 
presented testimony before the undersigned Veterans' Law 
Judge at a hearing held at the RO.  A transcript of that 
hearing has been associated with the claims folder.  At the 
hearing, the veteran was accompanied by a person representing 
him as his agent.  However, the veteran had been informed in 
an August 2008 letter from the RO that this person could not 
be recognized as his agent until he provided certain 
information regarding payment information and the nature of 
the representation.  No response was received from the 
veteran; therefore, he is considered unrepresented for 
purposes of this claim.




FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Chronic lumbar spondylosis is not shown to have had its' 
onset during the veteran's period of military service.

3.  Bone spurs were not present in service and were first 
identified over 30 years after the veteran was separated from 
service.

4.  Osteoarthritis of the left hip was not present in service 
and was first identified over 30 years after the veteran was 
separated from service.


CONCLUSIONS OF LAW

1.  Lumbar spondylosis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).
2.  Bone spurs were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  Osteoarthritis of the left hip was not incurred in or 
aggravated by military service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in March 2004.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has been afforded a VA 
examination in connection with his claim, in March 2004 .  
Additional VA medical examinations were scheduled for the 
veteran in December 2007, and in March 2008, but the veteran 
failed to report for either examination.  In correspondence 
dated in January 2008, the veteran indicated that he was in 
poor health, and that VA had enough information upon which to 
process his claim.  He did, however, undergo a VA medical 
examination in June 2008.   

In this case, the Board is of the opinion that further 
attempts to obtain additional evidence would be futile.  
Further, there is no evidence which indicates that any of the 
claimed disorders are etiologically related to the veteran's 
active service.  The Board finds that there is sufficient 
competent medical evidence of record to make a decision on 
the claim.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and arthritis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).
The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background

The veteran contends that he was treated for a back injury in 
service resulting in his current chronic back disorder.  He 
further contends that VA doctors told him that his bone spurs 
and left hip arthritis are related to his back disorder. 

Service treatment records reflect that in August 1957, he was 
seen for back pain.  He related that the pain had started a 
month earlier while he was home on leave.  Heat treatment, 
aspirin, and taping were prescribed.  No follow-up visits are 
documented.  In March 1960, he complained of back pain 
beginning at the nack and descending to the lower spine.  The 
pain eased considerably when he sat in a barber's chair.  No 
treatment was noted, and no follow-up visits were 
recommended.  Service treatment records are silent for 
complaints of or treatment for bone spurs or for any left hip 
problems.  The November 1960 separation physical examination 
is likewise silent for any of the claimed disorders.  

The veteran's claim for service connection for lumbar 
spondylosis, bone spurs and for osteoarthritis of the left 
hip was received in January 2004.  

The veteran stated that following service, he received 
treatment for these disorders from a Doctor Blake.  In a 
statement received in November 2007, the veteran related that 
Dr. Blake had passed away, and he had no idea where the 
physician's records were located.  

In March 2004, the veteran underwent a VA medical 
examination.  Following the examination, the diagnoses 
included mild degenerative spondylosis of the lumbar spine, 
and osteoarthritis  of the left hip.  The examiner did not 
provide an opinion as to the etiology of the disorders.   

VA outpatient treatment records dated from August 1999 to 
April 2008 have been associated with the claims folder, as 
well as a report of a March 2004 VA medical examination.  
These records document ongoing complaints of back and left 
hip pain.  Once again, none of the examiners offered an 
opinion as to the etiology of those disorders.  

Other records added to the claims folder include private 
medical records from R.M.P., M.D., dated from January 1987 to 
December 2000, medical records from St Francis Hospital dated 
from February 1991 to September 2006.  The reflect treatment 
for several disorders, including, but not limited to, heart 
disease, a cerebrovascular accident (stroke), and an 
abdominal aortic aneurysm.  While some records refer to 
lumbar spondylosis and hip pain, once again, none of the 
physicians provided an opinion as to the etiology of the 
disorders.  On January 24, 2008, the veteran made several 
visits to the Nexus Pain Center, complaining of back pain, 
hip and leg pain.  He described the onset of the problem as 
being 10 years earlier and the result of and occupational 
injury.  

In December 2007 and March 2008, the veteran failed to report 
for scheduled VA medical examinations.  However, he did 
report for an examination in June 2008.  The examining 
physician noted that he had reviewed the claims folder and 
examined the veteran.  The veteran described to the examiner 
his back problems as well as his other medical issues, and 
indicated that he ran a restaurant until eight years ago, 
when he retired from gainful employment.  He indicated that 
he had lost 160 pounds, and had been diagnosed with 
rheumatoid arthritis of the spine by a local doctor and a 
clinic.  Upon completion of the examination, the diagnosis 
was degenerative disc disease of L4-L5, confirmed by X-ray 
films.  The physician opined that it was less likely than not 
the veteran's current back problem was related to his back 
complaints in service, which appear to have been acute and 
spontaneously resolved.  The examiner noted that there was a 
lack of documentation to cause a nexus between those 
incidents and his present condition.  He agreed that the 
veteran was severely disabled, but this was due to his 
multiple other life threatening conditions.  

Analysis

Based on the evidence of record, the Board finds that the 
veteran's lumbar spondylosis is a not a result of any 
established event from active service.  While the veteran 
received some treatment on two occasions for back pain, these 
appear to have been acute episodes in nature, and resolved 
without any significant treatment, other than heat therapy, 
aspirin and taping.  Service treatment records do not show 
treatment for a left hip disorder or bone spurs.  Indeed, his 
separation physical examination made no mention of the 
claimed disorders.  The first complaints of back problems or 
hip problems appear decades after the veteran left active 
duty.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober , 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In the present case , the June 2008 medical opinion was 
specific in not finding any relationship between the acute 
episodes of back pain in service, and any present back 
disorder, and no evidence has been submitted to the contrary.  
There is no basis to award service connection for a lumbar 
spine disorder, a left hip disorder or bone spurs as having 
been directly incurred in service. 

The Board has considered whether service connection for 
arthritis of the left hip could be established on a 
presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In this case, no medical evidence demonstrates 
that the veteran experienced left hip arthritis to a 
compensable level within a year after his discharge from 
active duty.  Therefore, service connection for left hip 
arthritis cannot be established on a presumptive basis.

The veteran also avers that his left hip arthritis and bone 
spurs are secondary to his lumbar spine disorder.  Given the 
fact that service connection has not been established for the 
lumbar spine, it reasonably follows that the is no basis to 
grant secondary service connection for the left hip or bone 
spurs. 

With respect to the veteran's own contentions that the back 
complaints noted in service resulted in the development of 
lumbar spondylosis, left hip arthritis and bone spurs, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.



	(CONTINUED ON NEXT PAGE)




ORDER

1.  Entitlement to service connection for spondylosis of the 
lumbar spine is denied.

2.  Entitlement to service connection for bone spurs is 
denied.

3.  Entitlement to service connection for osteoarthritis of 
the left hip is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


